DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 3, “each measurement point set”, is suggested to state “each measurement point of the (n-1)-th line set”,
Claim 2, line 4, “unit to store” should read “unit store”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“storage unit” in claims 1 and 2
“processing unit” in claims 1-5 and 10-16
“a position control device” in claims 8 and 9
“a control device” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purpose of this office action, “storage unit” is mentioned on page 7 but there is no hardware associated with the unit and there is not hardware connected to software, “processing unit” is mentioned on page 7 but there is no hardware associated with the unit and there is not hardware connected to software, “position control device” is mentioned on page 7 but there is no hardware associated with the unit and there is not hardware connected to software, and “control device is mentioned on page 7 but there is no hardware associated with the unit and there is not hardware connected to software.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim language used invokes a 112(f) interpretation of the claims as seen in the above interpretation section and are considered to be computer implement means as outlined in MPEP section 2181 B and therefore lacks written description. Additionally, the language in the specification fails to describe a hardware associated with software steps for a “storage unit” recited in claims 1 and 2, a “processing unit” recited in claims 1-5 and 10-16, a “position control device” recited in claims 8 and 9, and a “control device” recited in claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an ultrasonic wave until a reflected wave” in line 9, which is considered indefinite. It is not clear to the examiner whether the ultrasonic wave and reflected wave are the same as those previously recited in line 5.
Claim 2 recites “the deviation” in lines 3 and 4, which is considered indefinite. It is not clear to the examiner which deviation cited in claim 1 the applicant is referencing (n-th or (n-1)-th).
Claims 3 and 10 recite “the deviation” in line 4, which is considered indefinite. It is not clear to the examiner which deviation cited in claim 1 the applicant is referencing (n-th or (n-1)-th or a new deviation).
Claims 4, 7, 9 and 11 recite, “determine the position…for each measurement point of the n-th line such that the deviation in the (n-1)-th line…is zero”, which is considered indefinite. When the n-th scan is started the (n-1)-th scan has already been completed and therefore cannot be changed, therefore it is not clear to the examiner how the deviation can be changed for the (n-1)-th if in fact the deviation is not zero already.
Claim 6 recites “an n-th line” in line 9, which is considered indefinite. It is not clear to the examiner whether this is the same n-th line as that recited in lines 5 and 8.

Claim 7 recites “a position” in line 4, which is considered indefinite. It is not clear to the examiner whether this is the same position previously recited in claim 6. 
Claim 8 recites “an ultrasonic wave until a reflected wave” in line 14, which is considered indefinite. It is not clear to the examiner whether the ultrasonic wave and reflected wave are the same as those previously recited in lines 2-3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Toshiyuki et al. (JP 2003322646, as recited in the applicant’s 07/25/2019 IDS, hereinafter Toshiyuki).

Regarding claim 6, Toshiyuki teaches a position control method, comprising:
	a step of storing ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviation) corresponding to the profile of the subject is stored in the memory)  a deviation in an (n-1)-th line ([0055] “the difference between the profile of the previous scan line (n-1th) and the constant distance from the probe to the subject 12”, the (n-1)-th line is being equated to the first line) between time from transmitting an ultrasonic wave until a reflected wave is received ([0055] “profile of the previous scan line (n-1th)”) and a reference time ([0055] “constant distance” which is being considered to represent the ideal time it takes for the transmitted wave to be received by the probe) when an ultrasonic probe unit scans the (n-1)-th line ([0055] “scan line (n-1th)”) of a surface of a sample ([0054] surface of a subject 12);
	a step of moving the ultrasonic probe unit to an n-th line ([0055] “the probe 14 that has moved to the position of the second line” the n-th line is being equated to the second line);
a step of determining a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the deviation in the (n-1)-th line ([0055] “based on the distance correction value, the distance from the probe 14 to the subject [12] is measured while scanning one line with respect to the second line” the correction value represents the deviation calculated for the (n-1)th line); and
a step of scanning the n-th line of the surface of the sample by the ultrasonic probe unit ([0055] “main scanning is performed for the forward path of the second line”), and calculating a deviation in an n-th line between time from transmitting an ultrasonic wave until a reflected wave is received and the reference time ([0056] explains that this process is completed for all of the lines up until the last line, meaning that the deviation (difference) is calculated for the n-th line and any subsequent line between the profile (which is considered to represent the time it takes for the transmitted wave to be received by the probe) of the current scan line and the reference time (the constant distance which is considered to represent the ideal time it takes for the transmitted wave to be received by the probe)).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP 2003322646, as recited in the applicant’s 07/25/2019 IDS, hereinafter Toshiyuki) in view of Isobe et al. (US 2011/0000299, as recited in the applicant’s 07/25/2019 IDS, hereinafter Isobe).

	Regarding claim 1,  Toshiyuki teaches a position control device (fig. 1), comprising:
	a storage unit (memory 23) that is configured to store a deviation in an (n-1)-th line ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviation) corresponding to the profile of the subject is stored in the memory) when an ultrasound probe unit scans the (n-1)-th line ([0055] “scan line (n-1th)”) of a surface of a sample ([0054] surface of a subject 12, [0055] “the difference between the profile of the previous scan line (n-1th) and the constant distance from the probe to the subject 12” the (n-1)-th line is equated to the first line), the deviation being between time from transmitting an ultrasonic wave until a reflected wave ([0055] “profile of the previous scan line (n-1th)”) is received and a reference time ([0055] “constant distance” which is being considered to represent the ideal time it takes for the transmitted wave to be received by the probe); and 
	a processing unit (image processing apparatus 20) that is configured to determine a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the deviation in the (n-1)-th line ([0055] “based on the distance correction value, the distance from the probe 14 to the subject [12] is measured while scanning one line with respect to the second line” the correction value represents the deviation calculated for the (n-1)th line and the n-th line is equated to the second line)--, and to calculate a deviation in the n-th line between time from transmitting an ultrasonic wave until a reflected wave is received and the reference time when the ultrasonic probe unit scans the n-th line of the surface of the sample ([0056] explains that this process is completed for all of the lines up until the last line, meaning that the deviation is calculated for the n-th line and any subsequent line between the profile (which is considered to represent the time it takes for the transmitted wave to be received by the probe) of the current scan line and the reference time (the constant distance which is considered to represent the ideal time it takes for the transmitted wave to be received by the probe)). 
	Toshiyuki does not teach that the deviation for the (n-1)-th  is determined before the ultrasonic probe moves to the n-th line.
However, 
	Isobe teaches the deviation ([0090] “deviation between the ideal scanning position and the scanning position”) for the (n-1)-th is determined before the ultrasonic probe moves to the ([0087] “the deviation correction process of the scanning path information from the distance measurement step S2 to the control step S5 is performed in real time” meaning that the deviation calculation and correction are determined and performed before the ultrasound probe moves to the next scanning line).
	One of ordinary skill in the art would have been motivated before the effective filing date to have modified the position control device of Toshiyuki to have determined the deviation of the (n-1)-th line before moving to the n-th line. The motivation to do this would be to autonomously adjust the position of the probe, as recognized by Isobe ([0089]). 
	Regarding claim 2, Toshiyuki in view of Isobe teaches the position control device of claim 1, as set forth above. Toshiyuki further teaches the processing unit is configured to: calculated the deviation for each measurement point set at predetermined time intervals ([0026] “the ultrasonic flaw detector 17 sends a pulse signal from the transmission terminal to the probe 14 at a predetermined cycle to drive the probe 14 and to the subject 12”, the predetermine cycle represents the predetermined time interval meaning that every time a signal is sent to the probe a wave is transmitted and received from the subject and subsequently a deviation is calculated at every point in which the ultrasound probe transmits and receives a wave), and make the storage unit to store the deviation ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviations) corresponding to the profile of the subject is stored in the memory).
	Regarding claim 7, Toshiyuki teaches the position control device of claim 6, as set forth above, wherein in the step of storing the deviation ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviations) corresponding to the profile of the subject is stored in the memory), a deviation in the (n-1)-th line is calculated for ([0026] “the ultrasonic flaw detector 17 sends a pulse signal from the transmission terminal to the probe 14 at a predetermined cycle to drive the probe 14 and to the subject 12”, the predetermine cycle represents the predetermined time interval meaning that every time a signal is sent to the probe a wave is transmitted and received from the subject and subsequently a deviation is calculated at every point in which the ultrasound probe transmits and receives a wave).
	Toshiyuki does not teach the position of the ultrasonic probe in a direction perpendicular to the surface of the sample is determined for each measurement point of the n-th line such that the deviation in the (n-1)-th line at a corresponding measurement point of the (n-1)-th line is zero.
	However,
Isobe teaches the position of the ultrasonic probe in a direction perpendicular to the surface of the sample is determined for each measurement point of the n-th line ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, fig. 2 shows that the distance lc is perpendicular from the transducer to the object 19)  such that the deviation in the (n-1)-th line at a corresponding measurement point of the (n-1)-th line is zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero and will be zero when compared to any measurement points in the current scan line or any of the previous scan lines).
([0090]).
	

Regarding claim 8, Toshiyuki teaches an ultrasonic imaging system (ultrasound imaging apparatus 10), comprising:
an ultrasound probe unit (probe 14) that is configured to transmit an ultrasonic wave to a surface of a sample and receive a reflected wave from the surface of the sample ([0026] describes the processing of transmitting and receiving signals through the probe 14 with the subject 12);
a position control device that is configured store a deviation in an (n-1)-th line ([0054] “data relating to the profile is stored in the memory” any data (including the calculated deviation) corresponding to the profile of the subject is stored in the memory) when the ultrasound probe unit scans the (n-1)-th line ([0055] “scan line (n-1th)”) of the surface of the sample ([0054] surface of a subject 12, [0055] “the difference between the profile of the previous scan line (n-1th) and the constant distance from the probe to the subject 12”, the (n-1)-th line is equated to the first line), the deviation being between time from transmitting an ultrasonic wave until a reflected wave ([0055] “profile of the previous scan line (n-1th)”) is received and a reference time ([0055] “constant distance” which is being considered to represent the ideal time it takes for the transmitted wave to be received by the probe), and to determine a position of the ultrasonic probe unit when the ultrasonic probe unit scans the n-th line of the surface of the sample based on the deviation in the (n-1)-th line ([0055] “based on the distance correction value, the distance from the probe 14 to the subject [12] is measured while scanning one line with respect to the second line” the correction value represents the deviation calculated for the (n-1)th line and the n-th line is equated to the second line); and 
a control device (scanning mechanism 11) that is configured to control the position of the ultrasonic probe unit to a position ([0023] “the probe 14 is moved by the scanning mechanism 11”) determined by the position control device ([0026] “the scanning mechanism 11 is controlled by a scanning control device 15”),
wherein
the position control device is configured to calculate a deviation in the n-th line between time from transmitting an ultrasonic wave until a reflected wave is received and the reference time  when the n-th line is scanned ([0056] explains that this process is completed for all of the lines up until the last line, meaning that the deviation is calculated for the n-th line and any subsequent line between the profile (which is considered to represent the time it takes for the transmitted wave to be received by the probe) of the current scan line and the reference time (the constant distance which is considered to represent the ideal time it takes for the transmitted wave to be received by the probe)).
Toshiyuki does not teach that the deviation for the (n-1)-th  is determined before the ultrasonic probe moves to the n-th line.
However, 
([0090] “deviation between the ideal scanning position and the scanning position”) for the (n-1)-th is determined before the ultrasonic probe moves to the n-th line ([0087] “the deviation correction process of the scanning path information from the distance measurement step S2 to the control step S5 is performed in real time” meaning that the deviation calculation and correction are determined and performed before the ultrasound probe moves to the next scanning line).
	One of ordinary skill in the art would have been motivated before the effective filing date to have modified the position control device of Toshiyuki to have determined the deviation of the (n-1)-th line before moving to the n-th line. The motivation to do this would be to autonomously adjust the position of the probe, as recognized by Isobe ([0089]). 
Regarding claim 9, Toshiyuki in view of Isobe teaches the position control device of claim 8, as set forth above. Toshiyuki further teaches the position control device is configure to: calculate the deviation in the (n-1)-th line for each measurement point of the (n-1)-th line set at predetermined time intervals ([0026] “the ultrasonic flaw detector 17 sends a pulse signal from the transmission terminal to the probe 14 at a predetermined cycle to drive the probe 14 and to the subject 12”, the predetermine cycle represents the predetermined time interval meaning that every time a signal is sent to the probe a wave is transmitted and received from the subject and subsequently a deviation is calculated at every point in which the ultrasound probe transmits and receives a wave).
Toshiyuki does not teach determine the position of the ultrasonic probe unit for each measurement point of the n-th line corresponding to the measurement points of the (n-1)-th line such that the deviation in the (n-1)-th line is zero.
However, 
([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, the apparatus calculates the positional distance for each measurement point of each scan line) such that the deviation in the (n-1)-th line is zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero and will be zero when compared to any measurement points in the current scan line or any of the previous scan lines).
One of ordinary skill in the art would have been motivated before the effective filing date to have modified the position control device of Toshiyuki to have determined the position of the ultrasonic probe in compared to the previous scan line. The motivation to do this would be to keep the deviation between the ultrasonic probe and the sample at zero to ensure consistent results when analyzing one scan line compared to the other, as recognized by Isobe ([0090]).
Regarding claims 3 and 10, Toshiyuki in view of Isobe teaches the position control device of claims 1 and 2, as set forth above. Isobe further teaches the processing unit is configured to: determine the position of the ultrasonic probe unit in a direction perpendicular to the surface of the sample ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, fig. 2 shows that the distance lc is perpendicular from the transducer to the object 19) such that the deviation is zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero).
	One of ordinary skill in the art would have been motivated before the effective filing date to have further modified the position control device of Toshiyuki to have determined the deviation in a direction perpendicular to the surface of the sample. The motivation to do this would be to keep the deviation between the ultrasonic probe and the sample at zero to ensure consistent results when analyzing one scan line compared to the other, as recognized by Isobe ([0090]).
Regarding claims 4 and 11, Toshiyuki in view of Isobe teaches the position control device of claims 1 and 2, as set forth above. Isobe further teaches the processing unit is configured to: determine the position of the ultrasonic probe unit in a direction perpendicular to the surface of the sample for each measurement point of the n-th line ([0082] “the distance and tilt calculation unit 21 in the integral control device 6 calculates a distance lc between the center of the opening surface of the ultrasonic transducer 17 and the object to be inspected 19”, fig. 2 shows that the distance lc is perpendicular from the transducer to the object 19)  such that the deviation in the (n-1)-th line calculated at a corresponding measurement point of the (n-1)-th line is zero ([0090] “a constant distance can be maintained between the center of the opening surface of the ultrasonic transducer 17 and the surface of the object to be inspected 19” by keeping the distance constant the deviation is zero and will be zero when compared to any measurement points in the current scan line or any of the previous scan lines).
	One of ordinary skill in the art would have been motivated before the effective filing date to have further modified the position control device of Toshiyuki to have determined the position ([0090]).

Claims 5 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki in view of Isobe as applied to claims 1-4 and 10-11 above, and further in view of Kawakami et al. (JP 2010169558, hereinafter Kawakami).
Regarding claim 5, Toshiyuki in view of Isobe teaches the claim language of claims 1-4 and 10-11 as set forth above. Toshiyuki in view of Isobe does not teach the processing unit is configured to: generate a tracking gate, and calculate the deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start of the tracking gate until a reference voltage waveform has a peak.
However, 
Kawakami in a similar field of endeavor teaches the processing unit (signal processing unit) is configured to:
generate a tracking gate (page. 7, para. 6, “dashed box 57 set in each of the waveforms 52 and 53 indicates a gate”), and 
calculate the deviation by comparing time from a start point of the tracking gate until a voltage waveform has a peak, and time from the start of the tracking gate until a reference voltage waveform has a peak (page. 8, para. 8, “a subtraction process 95 is executed. In the subtraction process 95, the waveform feature 94 of the waveform to be visualized is subtracted from the waveform feature of the reference waveform 92 in a state where the phases (time) are aligned, and a difference wavelet coefficient 96 is obtained” and page. 4, para. 3 explains how the reflected waves are received as electrical signals (voltage) and converted into digital waveforms).
One of ordinary skill in the art would have been motivated before the effective filing date to have further modified the position control device of Toshiyuki in view of Isobe with the known technique of using a tracking gate to determine the deviation to isolate a specific section of a waveform for further analysis. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793